This document contains some l ICO F/l/| bSbl^Zi??             RECEIVED IN
pages that are of poor quality ^os^QfOI TfeX^'S "TT^B.   COURT OF CRIMINAL APPEALS
at the time ofimaging.         "      '
                             \k*xi 9^ ?Ckl«=»                  JUN 02 2015

  mJOW PIT*/*                                    fc^^ CbuflW^091*
  WKGccniley(Wf BLD&                             0dUcA^^ '7®l!l
  133 kj. f^ver^Wd" Blvd., L&12.
  £>a\(cfi> ,7eX.c -72207


      Cw u|20/2^10,"+Hs aUte issued e^pk* arnesf awuib ror paise **&,
 FioataejRo^f^.fjfirot/©^AFfO-af©s. Aho/on ufakao, i/our oflRcediWssg)
ova \112i /2oi d, for a fond ferfi ekt^e. fW?m mo^m C^pelim Ites&kdHQtf, WA
oAce. c\^> avu/ feace o^WcpjC £>jeir c&w)£-k> my.W*we;+o anresf me S'•
 P.s.                    ,                '               l^^8^ "Hit
                      BtmCK 5. ^ttJ^EJfcX*} \8BSWt

                      \ \oo «=?NV fe&B lEfHT




                                                c/cSipcema (WV e£ Untied


                                               C/oFS-\C\
s?Ji' u&sV ST7** sVrei-




"\l\eoa\ Cal^WoA^ W\ (4^9 P^sfttuAtcr). wmB2> Sew
^^aeebu a^dkBO-o\\B4 sexual MsrjjdVV^aChild I ^ AeiQf
o^ee awesteS  hFKKfcl^ tbud'
os^e^ 6dte>^ A\w%A ibbt tamponed, i_ ocsas/WejaMiif cofMicwom
sgftWaad^>6 we^s Tfcctftc*\ 12/t7^it>^ &IUW<3£(>\ offenses. Do l'4i/zm
         ^N^ftre^S DEDARPrrioi^ of SE.UR1CK WiKeftSaN


(LcntecriiACJ %\e TOrtc&ia Compllincj Pro^vAufen.Bmv^> ^ualfecfefmirce tu a.
cWA^nojterow£.vtvWwm


      Oa \2ji7/kao/ma^r cmW«c^                                             tons
 dokS^e uto ^oe^^^W^r C^£W^^^H^vt b^^th is a ccpy tf
 M^e WSSoxNtd? P^(V\dMe\\.xj^^vs^^V^^v^p wAuxiliary Onuri- KjL 7/
 uV\«e m/ tep\;V^\'od u^\Neaxa WceM w\ EyWoLt b;a"a(^IVt^etUlAs
 %^:feWs^^e^ed un&EC _^_ (^ eyKMA Tate(Mksdl^b
 s>Wc€d%^V^                                                              .-Acted
%&x I   "l
                                                                    DRAWER    #38



                           foe
                                 JAff'S o '
                             //.•:•:..    ?8



         THE STATE OF TEXAS^ O/^ CAUSE NO.           flo " toll £7
         VS.                             '0 C**\        DISTRICT COURT    #=3
           W,^ V/il^g&tg                          DALLAS COUNTY, TEXAS


                           DEFENDANT'S HOTION FOR NEW TRIAL


         TO THE HONORABLE JUDGE OF SAID COURT:

               Now comes   the Defendant in the above cause and by his
         Attorney, and moves the Court to grant hi» a New Trial herein
         for the good and sufficient reason that the verdict is contrary
         to the law and the evidence.
               WHEREFORE, Defendant prays the Court grant a new trial herein.

                                          Respectfully submitted,




               The above Motion is hereby j5*> j,T>e^5)




                                                                             nu .




                                                                                          EyMtT


                                                                                     51
        Uappeared to the Court that Defendant was mentally compctent.nd had ^ea^-^^^^^^^^a
instrument. Both parties announced ready for trial. Ajury was sealed, impaneled and svvorn. The INDIC IN1KN. was
to the jury and Defendant entered a plea to the charged offense. The Court receded the pica aind entered ,t ol iccorc,
to jury, ann^                      Emitted and argument of counsel. The Court charged he jury as to it., dut>-to
determinethe gu^orInnocence of Defendant, and the jury retired to consider the evidence. Upon returning to open court,
the jury delivered its verdict in the presence of Defendant and defense counsel, .r any.
        The Court received the verdict and Ordered it entered upon the minutes of the Court.
        Punishment Absented by Jury / Court / No election |»elcct one!                 .                    ThP iurv heard evidence



punishment, the Court assessed Defendant's punishment as 'nd'««d "bovc.                                         pUmshment. After
Q No Election. Defendant did not Hie a written elccuon as to whether the judge or jury shouiaa                  P
faring evidence relative to the question of punishment. *'^™™%™n^£™h™l£^$«
       The Court Finds Defendant committed the above offense and ORDERS, AIWUUUK* ™"
                                                                                                 Defendant i,
                                                                                     ar-ordjn„ lo lhe
GUILTY of the above ofTense. The Court FWD8 the Presentence Investigation, if so ordered, was done according
aPP"MK:o^^^Z^^^^^,. The Court Orders Defendant to pay aH fines, court costs,
and restitution as indicated above.

Hc.JS2SSff^!lV5eSa-«-                              DM-- The Court ORDERS ^»2^£KSS Cou'n
Sheriff of this County to take, safely convey, and deliver Defendantto ^Director ^f^^^Z.m remanded
Orders Defendant to be confined for the period and mthe manner ^f'ca^ dbove.Jhe Cour ORD                               ^
,o the custody of the Sheriff of this county until the Sheriff can obcy.th :drations^of ih ""tern*.        Co„ectjons
upon   release from
Department.     Onceconfinement,   Defendant
                     there, the Court  Ordersproceed
                                              Defendantimmediately
                                                          to pay, or^.P^^J^VoTay
                                                                     make, arrangements to pay, *ny
                                                                                                ay remaining unpaid fines,
 court costs, and restituuon as ordered by the c°urt a^v«v Pavm._t Thc Courl Orders Defendant immediately committed
 D County Jail-Confinement / Confinement in Lieu ofPayment Thctour| "*"                . Dcfendant shall be confined in
 to the custody of the Sheriff of Dallas County/Texas on the date J ~ "^""ease foJConfinement, Defendant
 the Dallas County Jail for the period indicated above. The Court ORDERS that upon reic         Orders
                                                                                                         shall
 •"old    immediately to the Dallas County D.stnct Clerk^Felony^^SSs^ Sutton a. ordered by the
 Defendant to pay, or make arrangements to pay, any remaining unpaid lines, court cosi ,
 Court above.                             '
 D Fine Only Payment. The punishment assessed ^B^nst.' Defendam
                                                         ,. , < ,... r,,r „ _„— ON1v The Court Orders Defendant to
                                                                   sfor a™°™- ^^                0ncc. lhere lhc C()url
 Proceed immediately to the Office of the Dallas County D.stnct C^£'^
 Orders Defendant to pay or make arrangements to pay all fines and court costs as ordered oy
                                                                                                          lnc Court in this cause.
            Execution / Suspension of Sentence (select one)

 g The ST C= £££„£ =S ~ment .J-™^^ ^^™%^^= 3
 sisrX" Ep^^                                                                                      ~             • —d -ih,s
 JUdgmCnTlhbcV-ourrt'oRDER8 that Defendant -s given credit noted above on this sentence for the time spent incarcerated.
                       ?^^*^-^^^                                                                                        identification
 The Court ORDERS Defendant to apply for an original of»«^^^^^l'                                                      from ,„. Texa,
  certificate not later than 30 days after release ^^^'^^^^/"Xu.Uy renew the license or certificate.
  Department ofPublic Safety (DPS). The Court further ORDER8 1^f*n"";£on||ll identification certificate that the
  The DPS shall place an indication on the Defendant s ^l™/*J"°" ^"^orderS tbe c,erk of the Court to send
  Defendant is subject to the .« offender registration "«»»J^g'^JJ^J^S.016
  acopy of this order to the DPS and to Defendant. TEX. CODE CRIjIfl*-™^. aw
  Signed and entered on December 17, 2010
                                                                        Keith Dean
                                                                       JUDGE PRESIDING



             DEFENDANT EXCEPTS AND GIVES NOTICE
             OF *'P°isAL TO THE COURT OF APPEALS,
             FIFTH DISTRICT OF TEXAS AT DALLAS
   Clerk:


                                                                                           P3HC l ff 'J
                                         JudKmciH yf Cu   on Oy Jury 073107
                                                                                                                                               0
                                                                                                                                VOL 867 PAGE 1012


                                                      Case No. F-O860213-J
                                                     Incident no./trn: 9174618571

The State of Texas                                                          §              In The CRIMINAL District


v.                                                                                         Court #3
                                                                            §
SENRJCK SHERN WILKERSON                                                     §              Dallas County, Texas
                                                                            §
STATE ID NO.: TX07638642                                                    §

                                      Judgment of Conviction by Jury
                                                                                Dale Judgment
Judge Presiding:          Hon. Keith Dean                                       Entered:
                                                                                                          12/17/2010
                                                                             Attorney Tor                 Calvin Johnson
Attorney for State:       Robb B Grona                                          Defendant:
Offense for which Defendant Convicted:
COMPELLING PROSTITUTION
Charging Instrument:                                                            Statute for Offense
INDICTMENT                                                                      43.05 A 1 Penal Code
Date of Offense:
4/16/2008
Degree of Offense:                                                              Plea to Offense:
2ND DEGREE FELONY                                                               NOT GUILTY
Verdict of Jury:                                                                Findings on Deadly Weapon:
GUILTY                                                                          N/A
Plea to 1»: Enhancement                                               Pica to 2a<1 Enhancement/Habitual
Paragraph:                              N/A                           Paragraph:                                          N/A
                                                                      Findings on 2™1
Findings on 1" Enhancement                                            Enhancement/Habitual
Paragraph:                              N/A                                                                               N/A
                                                                      Paragraph:
Punishment Assessed by:                            Date Sentence Imposed:                                    Date Sentence to Commence:

COURT                                              12/17/2010                                                12/17/2010
Punishment and Place
                              8 YEARS INSTITUTIONAL DIVISION, TDCJ
of Confinement:

                                           THIS SENTENCE SHALL RUN CONCURRENTLY.

         [~~1 SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION FOR N/A .
Fine:                                   Court Costs!          Restitution"             Restitution Payable to:
SM/A                                    $510.00              $N/A                      D VICTIM [sec below) D AGENCY/AGENT (see below)
• Attachment A, Order to Withdraw Funds, is incorporated Into this judgment and made a part hereof.
Sex Offender Registration Requirements apply to the Defendant. Tex. Cook Crim. Proc chapter 62.
The age of the victim at the time of the offense was 16 years.
                   If Defendant is to serve sentence in TDCJ. enter incnrcrr;iuon periods in chronological order.
                   From 9/7/2008 to 9/8/2008               From 12/17/2010 to 12/17/2010                           From    to
Time               From        to              From           to                    From      to
Credited:
                   If Defendant is to serve sentence in county mil or is pivrn credit toward fine nnUM($>IT
                                            Jud|inml t>!Convirnon By Jury 073 107                         I'atf I of»

                                                                                                                                           c
         Itappeared to the Court thai Defendant was mentally competent and had pleaded as shown above 10 the charging
instrument. Both parlies announced ready for trial. Ajury was selected, impaneled, and sworn. The INDICTMENT was read
to the jury, and Defendant entered a plea to the charged offense. The Court received the plea and entered itof record.
        Thejury heard the evidence submitted and argument ofcounsel. The Court charged the jury as lo its duty to
determine the guilt or innocence or Defendant, and thejury retired to consider the evidence. Upon returning to open court,
the jury delivered its verdict in ihe presence of Defendant and defense counsel, ifany.
          The Court received the verdict and Ordered it entered upon the minutes of the Court.
          Punishment Assessed bv Jury / Court / No election (select one!
• Jury. Defendant entered a plea and filed a written election to have the juryassess punishment. The jury heard evidence
relative to the question of punishment. The Court charged the ;ury and it retired to consider the question of punishment. After
due deliberation, the jury was brought into Court, and, in open court, it returned its verdict as indicated above.
H Court. Defendant elected lo have the Court assess punishment. After hearing evidence relative to the question of
punishment, the Court assessed Defendant's punishment as indicated above.
• No Election. Defendant did not file a written election as towhether the judge orjuryshould assess punishment. After
hearing evidence relative to the question orpunishment, the Court assessed Defendant's punishment as indicated above.
        The Court Fuids Defendant committed the ubove offense and ORDERS, ADJUDGES AND DECREES that Defendant is
GUILTY of the above offense. The Court Finds the Presentence Investigation, if so ordered, was done according to the
applicable provisionsof Tex. Coi>K Crim. Proc. art. 42.12 g 9.
        The CourtOrders Defendant punished us indicated above. The Court Orders Defendant to pay all fines, court costs,
and restitution as indicated above.
           Punishment Options (select one)
S Conflnement in State Jail or Institutional Division. The Court Orders the authorized agent ofthe State orTexas or the
Sherifr ofthis County to take, sufely convey, and deliver Defendant to the Director, Institutional Division, TDCJ. The Court
Orders Defendant to be confined for the period and in the manner indicated above. The Court Orders Defendant remanded
to the custody of the Sherifr or this county until the Sherifr can obey the directions of this sentence. The Court Orders thai
upon release from confinement, Defendant proceed immediately to the Dallas County District Clerk Felony Collections
Department. Once there, the Court Orders Defendant to pay, or make arrangements to pay, any remaining unpaid fines,
court costs, and restitution as ordered by the Court above.
D County Jail—Confinement / Conflnement in Lieu of Payment. The Court Orders Defendant immediately commuted
to the custody ofthe Sheriff ofDallas County, Texas on the.date the sentence is tocommence. Defendant shall be confined in
the Dallas County Jail for the period indicated above. The Court Orders that upon release from confinement, Defendant shall
proceed immediately to the Dallas County District Clerk Felony Collections Department. Once there, the Court Orders
Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court cosis, and restitution as ordered by the
Court above.
Q Fine Only Payment. The punishment assessed against Defendant is far a fine om.Y. The Court ORDERS Defendant to
proceed immediately to the Office ol the Dallas County District Clerk Felony Collections Department. Once there, the Court
Orders Defendant to payor make arrangements to pay all fines and court costs as ordered by the Court in this cause.
           Execution / Suspension of Sentence [select one!
ED The Court Orders Defendant's sentence executed.
• The Court Orders Defendant's sentence ofconfinement suspended. The Court Orders Defendant placed on community
supervision for the adjudged period (above) so long as Defendant abides by and does not violate the terms and conditions of
community supervision. The order setting forth the terms and conditions of community supervision is incorporated into this
judgment by reference.
           The Court Orders that Defendant is given credit noted above on this sentence for the time spent incarcerated.
                              Furthermore, the following special findings or orders apply;
The Court ORDERS Defendant to apply for an original or renewed Texas Driver's License or personal identification
certificate not later than 30 days after release from confinement or upon receipt of written notice from the Texas
Department of Public Safety (DPS). The Court further ORDERS Defendant to annually renew the license orcertificate.
The DPS shall place an indication on the Defendant's driver's license or personal identification certificate that the
Defendant Is subject to the sex offender registration requirements. The Court ORDERS the clerk of the Court to send
a copy of this orderto the DPS and to Defendant. TEX. CODE CRIM. PROC. art. 42.016
                                                                ^      IZX
Signed and entered on December 17, 2010

                                                                        Keith Dearf^
                                                                       JUDGE PRRSIDIN


          DEFENDANT EXCEPTS WD GWK NOTICE
          ov? APPEAL TO THE COURT OF APPEALS,
          nFramSTMCT OF TEXAS AT DALLAS
 Clerk.



                                       Judgment of Conviction by Jwv 073)07             I'.kitc ? of i
                              AFFIDAVIT OF PAT MCDOWELL


COUNTY OF DALLAS

STATE OF TEXAS

       BEFORE ME, the undersigned official, on this day appeared Pat McDowell, who
is personally known to me, and first being duly sworn according to law upon his oath,
deposed and said as follows:

      My name is Pat McDowell. I am over 18 years of age, and I am fully competent
to make this affidavit. I have personal knowledge of the facts stated herein, and they are
all true and correct.


      I am a Senior Judge presiding over the Drug Court in Dallas County by
assignment. I have reviewed the writ file and the court file associated with Senrick
Wilkerson in cause numbers W08-60213-J(A) and F08-60213-J. The judgment in cause
number F08-60213-J indicates that the case was tried by Judge Keith Dean. (See
attached judgment). Judge Dean was acting as a visiting judge in Drug Court at the time
the case was heard. Among the papers in cause number F08-60213-J is a motion for new
trial signed and submitted by Calvin Johnson, Applicant's trial attorney. (See attached
motion #1). The motion for new trial is file-stamped January 5, 2010, but OnBase
indicates that it was filed on January 5, 2011. (See printout from OnBase1). Also among
those papers is another copy of the motion for new trial which includes a signature in the
portion of the motion which is to be signed by the Judge. (See attached motion #2). That
signature may be mine but I cannot say with certainty that I signed it. I do know that
directly below that signature I recognize a notation that was written, signed, and dated by
me, indicating that I did not act on the motion for new trial. That notation is dated
"7/7/11" and OnBase indicates that it was filed on that day. (See printout from OnBase).
It is likely that the motion for new trial was presented to me after Judge Dean tried the
case. While the signature on the motion may be mine, I did not grant a motion for new
trial in this case. My signed notation shows that I did not giant or act on the motion.

        FURTHER, Affiant sayeth not.




1The OnBase system does notallow a user to print from the index page. The attached is a^creen shot from the
OnBase Index page for cause number F08-60213-J.

                                     Affidavit of Pat McDowell Page 1


                                                                                                       \T
                                                                                                              D
»**8^^^™™ «* - - j&_*                                  of April



              ROBIN W. SOLOMON
                  Notary PuWic          Signature
                STATE OF TEXAS
            MyCofflm. Exp.a*p,M,2t15


                                        &kn]Al%h.zm^.
                                        Printed Name




      Affidavit of Pat McDowell Page;